PER CURIAM:
The parties were divorced in 1967 and the defendant-wife was awarded the custody of their then two-year-old son. In 1971 the plaintiff-father filed his motion to modify the custody portion of the decree and the defendant-mother now appeals from the judgment of the Circuit Court of Polk County which modified the decree so as to vest the plaintiff-father with general custody of the boy; the defendant-mother was awarded visitation and certain temporary custody rights.
We have conned the transcript on appeal, studied the briefs of perspicacious counsel, inspected the exhibits, pondered a legion of authorities belaboring the troublesome problems of child custody and conclude: (1) that posterity will not profit and present generations need not be disconcerted with a detailed recasting of the evidence in this case; (2) that the judgment of the trial court is based on findings of fact which are not clearly erroneous; (3) that no error of law appears; and (4) that an opinion would have no precedential value.
The judgment of the trial court is affirmed in compliance with Rule 84.16(b), V.A.M.R.
All concur.